Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Bolton on August 22, 2022.

The application has been amended as follows: 

1. (Currently amended) An extension cannula for use with an ECMO return cannula having an inlet, an outlet, and a lumen configured to define a blood flow path, the extension cannula comprising:
an elongated shaft having a proximal end and a distal region;
a flexible conduit coupled to the distal region of the elongated shaft and having a proximal end, a distal end, and an internal lumen, the proximal end configured to engage the outlet of the ECMO return cannula to form a continuation of the blood flow path through the lumen of the ECMO return cannula, the flexible conduit configured to transition between a collapsed insertion state and an expanded deployed state when in communication with a blood flow from the ECMO machine through the internal lumen; and 
a connection structure configured to couple the flexible conduit to the distal region of the elongated shaft, 
wherein the elongated shaft is configured to advance the flexible conduit to locate the distal end beyond the patient’s renal vessels, 
wherein the flexible conduit has a length selected so that when the extension cannula is in the expanded deployed state, the proximal end is located within the outlet of the ECMO return cannula at a location proximal of the patient’s renal vessels, and the distal end extends beyond the outlet of the ECMO return cannula and the patient’s renal vessels, and 
wherein the elongated shaft is configured so that the blood flow path does not pass through the elongated shaft.

16. (Currently amended) A kit for use with an ECMO machine, the kit comprising:
a cannula comprising a proximal region having an inlet configured to be coupled to the ECMO machine, and an outlet configured to be disposed at a location within a patient’s vasculature proximal of a patient’s renal vessels; and
an extension cannula comprising:
a conduit comprising a flexible and collapsible tube having a proximal end, a distal end, a length extending therebetween, and a lumen in an expanded deployed state, the conduit configured to transition from a collapsed insertion state to the expanded deployed state when in communication with a blood flow from the ECMO machine; and 
an elongated shaft having a distal region coupled to the distal end of the conduit, the elongated shaft configured to advance the conduit in the collapsed insertion state to locate the distal end beyond the patient’s renal vessels, 
wherein the length of the conduit is selected so that when the proximal end is located within the outlet at the location within the patient’s vasculature proximal of the patient’s renal vessels, the distal end extends beyond the patient’s renal vessels, and the conduit transitions to the expanded deployed state in the presence of blood flow from the ECMO machine so that the lumen forms a continuation of a blood flow path through the cannula, and 
wherein the elongated shaft is configured so that the blood flow path does not pass through the elongated shaft.

22. (Currently amended) A method for improving systemic perfusion, the method comprising:
advancing a distal end of a flexible extension cannula within a patient’s vasculature via an elongated shaft coupled to the distal end of the flexible extension cannula such that the flexible extension cannula extends from a location proximal to the patient’s renal vessels to a location beyond the patient’s renal vessels, a proximal region of the flexible extension cannula coupled to an outlet of an ECMO return cannula in fluid communication with an ECMO machine;
transitioning the flexible extension cannula from a collapsed insertion state to an expanded deployed state when in communication with a blood flow from the ECMO machine, the flexible extension cannula comprising a lumen in the expanded state; and
delivering the blood flow through the lumen of the flexible extension cannula to the location beyond the patient’s renal vessels via a plurality of pores disposed at a distal region of the flexible extension cannula to thereby improve systemic perfusion,
wherein the elongated shaft is configured so that the blood flow does not pass through the elongated shaft.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, and 15 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations an extension cannula comprising an extension cannula for use with an ECMO return cannula having a lumen configured to define a blood flow path comprising an elongated shaft, a flexible conduit coupled to a distal region of the elongated shaft and having a proximal end configured to engage the outlet of the ECMO return cannula to form a continuation of the blood flow path through the lumen of the ECMO return cannula, the flexible conduit configured to transition between a collapsed insertion state and an expanded deployed state when in communication with a blood flow from the ECMO machine through the internal lumen; wherein the flexible conduit has a length selected so that when the extension cannula is in the expanded deployed state, the proximal end is located within the outlet of the ECMO return cannula at a location proximal of the patient’s renal vessels, and the distal end extends beyond the outlet of the ECMO return cannula and the patient’s renal vessels, and wherein the elongated shaft is configured so that the blood flow path does not pass through the elongated shaft.  Regarding claim 16, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a kit for use with an ECMO machine comprising a cannula configured to be coupled to the ECMO machine, an extension cannula comprising a conduit comprising a flexible and collapsible tube, an elongated shaft having a distal region coupled to a distal end of the conduit, wherein the length of the conduit is selected so that when the proximal end is located within the outlet at the location within the patient’s vasculature proximal of the patient’s renal vessels, the distal end extends beyond the patient’s renal vessels, and the conduit transitions to an expanded deployed state in the presence of blood flow from the ECMO machine so that the lumen forms a continuation of a blood flow path through the cannula, wherein the elongated shaft is configured so that the blood flow path does not pass through the elongated shaft.  Regarding claim 22, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a method for improving systemic perfusion, the method comprising advancing a distal end of a flexible extension cannula within a patient’s vasculature via an elongated shaft coupled to the distal end of the flexible extension cannula such that the flexible extension cannula extends to a location beyond the patient’s renal vessels, a proximal region of the flexible extension cannula coupled to an outlet of an ECMO return cannula in fluid communication with an ECMO machine, transitioning the flexible extension cannula from a collapsed insertion state to an expanded deployed state when in communication with a blood flow from the ECMO machine, and wherein the elongated shaft is configured so that the blood flow does not pass through the elongated shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783